UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 SCHEDULE14D-9 SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 22) Lions Gate Entertainment Corp. (Name of Subject Company) Lions Gate Entertainment Corp. (Name of Person Filing Statement) Common Shares, without par value (Title of Class of Securities) (CUSIP Number of Class of Securities) Wayne Levin,Esq. EVP, Corporate Operations and General Counsel Lions Gate Entertainment Corp. 2700 Colorado Ave., Suite200 Santa Monica, California 90404 Telephone: (877)848-3866 (Name, address and telephone numbers of person authorized to receive notices and communications on behalf of the persons filing statement) Copy to: David E. Shapiro,Esq. Wachtell, Lipton, Rosen& Katz 51West 52nd Street New York, New York 10019 Telephone: (212)403-1000 o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. TABLE OF CONTENTS ITEM 2. IDENTITY AND BACKGROUND OF FILING PERSON 3 SIGNATURE 4 2 This Amendment No. 22 to the Schedule 14D-9 (“Amendment No. 22”), filed with the Securities and Exchange Commission (the “SEC”) on December 13, 2010, amends and supplements the Schedule 14D-9 filed with the SEC on August 2, 2010, and amended on August 9, 2010, August 12, 2010, September 8, 2010,
